Citation Nr: 0639137	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  02-21 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to a rating in excess of 20 percent for a low 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active duty for training from March 1962 to 
September 1962 and active duty from December 1967 to 
September 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).

The issue of an increased rating for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A psychiatric disorder was not incurred in service or within 
a year of separation from service, and the veteran's current 
psychiatric disorder is not related to service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2003 and June 2005, the agency of original 
jurisdiction (AOJ) and AMC respectively sent letters to the 
veteran providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Because service 
connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records, providing VA examinations, and 
fulfilling Board remand requests.  Consequently the duty to 
notify and assist has been satisfied.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  If a chronic disorder 
such as a psychosis is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records do not report any 
complaints or treatment pertaining to a psychiatric disorder 
and the service medical examinations records, including the 
September 1969 separation examination record, report negative 
histories as to depression, nervous trouble, or trouble 
sleeping, with clinical evaluation revealing normal 
psychiatric status.  

Post-service records include hospitalization records dating 
in May 1974 for "bad nerves."  The record reports that the 
veteran stated that he had "feelings of nervousness on 
abstaining from alcohol for several days."  The veteran was 
assessed with alcohol dependence and alcohol withdrawal 
symptoms.  The veteran was again hospitalized in July 1974 
for alcohol usage.  This record reported the veteran reported 
depression over marital adjustment problems and physical 
complaints related to alcoholism.  The veteran was assessed 
with alcohol addiction with depressive features.  

The initial record of a psychiatric disorder is found in a 
June 1975 VA hospitalization record reporting hospitalization 
for "schizo latent."  Subsequent treatment records report 
diagnoses of schizophrenia, neuropsychiatric disorder, 
anxiety neurosis, depression, and dysthymic disorder.  See, 
e.g., June and September 1978 VA Mental Hygiene records, June 
1979 VA Mental Hygiene record, February 1984 private 
treatment record, August 1987 VA examination, January 1995 
private psychiatric evaluation record, and July 2005 private 
treatment record.   

Private treatment records and physician's statements dating 
from 1984 report ongoing psychiatric treatment for the 
veteran since August 1983.  See February 1984 private 
physician's statement.  These records contain the initial 
mention of a history of psychiatric treatment in 1969.  There 
is no record of psychiatric treatment dating before 1974, 
however.  None of the records dating in the 1970s report any 
treatment prior to 1974, and the May 1974 hospitalization 
record reports the veteran's "history was unremarkable."  
Additionally, it is noteworthy that a September 1985 
statement and an August 1987 VA examination record both 
report the veteran's history of "suffering nervous problems 
with hospitalizations since 1972" with hospitalization for 
alcohol in 1974.  These records report no history of earlier 
psychiatric problems or treatment.

A VA examination was conducted in March 2006 and the veteran 
was diagnosed with schizophrenia.  The examiner opined that, 
"based on the veteran's history, records, and evaluations, . 
. . [his] diagnosed schizophrenia was not due to, [or] caused 
by" his military service and was not "secondary to his 
service-connected low back disorder."  The examiner also 
noted the veteran's 1974 hospitalization for alcohol abuse 
and opined that there was "no relation or influence of an 
alcohol or substance use condition affecting his current 
schizophrenia."  

The record contains no probative countervailing nexus 
opinion.  Although the January 1995 private psychiatric 
evaluation record reports the examiner's assessment that the 
veteran's psychiatric disorder has "rendered him disabled 
since he was discharged from the U.S. Army," the examiner 
provides no rationale for this opinion other than the 
veteran's history, and there is no indication that the 
opinion was based on a review of the evidence of record.  The 
mere recitation of the veteran's self-reported lay history 
does not constitute competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406 (1996).  Consequently, in light of the 
2006 VA examiner's opinion, the absence of evidence of an in-
service psychiatric disorder and the length of time between 
separation and the initial diagnosis in 1975, service 
connection for a psychiatric disorder is denied.  


ORDER

Service connection for a psychiatric disorder is denied.


REMAND

Service connection is currently in effect for lumbosacral 
strain, and the veteran seeks a rating in excess of 20 
percent.  The veteran has been diagnosed with intervertebral 
disc disease, for which service connection has not been 
granted.  In its May 2005 remand, the Board instructed the RO 
to adjudicate service connection for intervertebral disc 
disease of the lumbar spine.  This instruction was not 
fulfilled.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Because the veteran's 
intervertebral disc disease has been noted to limit his range 
of motion, no decision can be made on the increased rating 
claim until the remand instruction is fulfilled.  
Consequently, this claim must be remanded for compliance with 
the May 2005 remand instruction.  

After the adjudication is complete, if service connection is 
denied, the claims folder should be sent to the February 2006 
examiner for an addendum as to whether he can determine what 
loss of range of motion can be attributed solely to 
lumbosacral strain.  

Accordingly, the case is REMANDED for the following action:

1. The RO should adjudicate whether the 
veteran's service connected back 
disability includes intervertebral disc 
disease.  
2.  If service connection for 
intervertebral disc disease is denied, 
the claims folder should be sent to the 
examiner who conducted the February 2006 
VA examination (or, if unavailable, to 
another appropriate VA reviewer) in order 
to review the claims folder.  In an 
addendum, the reviewer should provide an 
opinion as to whether the veteran's 
limitation of motion is limited by 
lumbosacral strain, and, if so, what 
limitation of motion is attributed solely 
to lumbosacral strain.  If it is 
impossible to make such conclusions, the 
examiner should so state.  The veteran 
may be re-examined if this is deemed 
necessary.

3.  The RO should then review all 
additional evidence which is added to the 
claims file and determine whether the 
benefit sought on appeal may now be 
granted.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


